Voto disidente del
Juez Asociado Señor Martín
al cual se une el Juez Asociado Señor Torres Rigual.
*726San Juan, Puerto Rico, a 23 de febrero de 1981
Aunque concurro con el argumento que sostiene que el juz-gador tiene discreción bajo la Regla 68.2 de las de Procedi-miento Civil para prorrogar el plazo de seis meses que manda la Regla 4.3(b) para diligenciar un emplazamiento aun des-pués de haber expirado dicho plazo, tal discreción debe solo ejercitarse cuando la omisión de su cumplimiento se deba a negligencia excusable conforme lo preceptúa la Regla 68.2.
En este caso el banco demandante solicitó que se le pro-rrogara el término para emplazar, luego de haber expirado el plazo de ley. Alegó como fundamento “que hasta el mo-mento no hemos podido localizar a la parte demandada”. El tribunal de instancia dictó una orden “Como Se Pide” a base del fundamento expresado por el demandante en su moción. Al apercibirse la demandada que la prórroga se había conce-dido fuera de término, acudió al tribunal mediante moción de desestimación en la qu'e solicitaba se aplicara el rigor de la Regla 4.3(b).
El juez de instancia dejó entonces sin efecto la prórroga concedida y procedió a archivar la demanda, expresando que “nos hemos convencido, contra nuestra noción de lo justo, de que nuestra resolución convalidatoria del emplazamiento dili-genciado cuando había transcurrido un plazo mayor de seis meses estaba equivocada y que debemos dejarla sin lugar”.
El único asomo de la apreciación que hizo el juez de ins-tancia al decretar el archivo es al efecto de que se encuentra obligado a archivar la demanda por desistimiento mandatorio “contra [su] noción de lo justo”. Tal expresión no puede equi-pararse al requisito de “negligencia excusable” que exige la Regla 68.2, que se relaciona con las circunstancias que moti-varon la omisión de cumplir con los requisitos de emplaza-miento que impone la Regla 4.3 (b). El juez sólo puede ejercer su discreción ante la demostración de negligencia excusable del demandante. La mera alegación al efecto de que no ha podido localizar a la parte demandada, sin expresar los hechos *727que la sostengan, no es suficiente para probar negligencia excusable. De ser ello aceptable, tal alegación se convertiría en una mera formalidad para evadir el cumplimiento estricto de la Regla 4.3(b).
No obstante la amplia discreción que le otorgan las Reglas de Procedimiento a los tribunales para su interpretación a los fines de garantizar “una solución justa, rápida y econó-mica de todo procedimiento” —Regla 1— tal interpretación no debe ser tan elástica que dé margen a que los jueces hagan caso omiso de sus disposiciones por entender que las mismas van dirigidas “contra [su] noción de lo justo”. Debe evitarse que la elasticidad en la interpretación anule el propósito de las reglas procesales.
En vista de que reconozco que la interacción de las Reglas 4.3(b) y 68.2 concede discreción al juzgador para permitir el diligenciamiento del emplazamiento, aun después de trans-currido el plazo de seis meses que fija la Regla 4.3(b), si la omisión se debió a negligencia excusable, remitiría la cues-tión al tribunal de instancia para que éste considere la alega-ción del demandante sobre negligencia excusable que requiere la Regla 68.2.